 IntheMatter of HICKORYCHAIRMANUFACTURINGCOMPANYandA. F. OF L. FURNITURE WORKERSLOCAL 2869U.B.C.&J. OF A.Case No. C-2135.-Decided May 2'6, 19.1Jurisdiction:furnituremanufacturing industry.Unfair Labor PracticesInterference,Restraint,and Coercion:anti-union statementDiscrimination:discharges for union activities.Remedial Orders : reinstatement and back pay awarded.Mr. Herbert 0. Eby,for theBoard.iMessrs.Louis A. Whitener, T. Manly Whitener,andA. A. White-ner,of Hickory, N. C., for the respondent.Mr. Joseph 0. Carson,of Indianapolis, Ind., for the Union.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a second amended charge 1 duly filed by A. F. of L. Furni-tureWorkers Local 2869, United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor,herein called the Union ,2 the National Labor Relations Board, hereincalled the Board, 'by the Regional Director for the Fifth Region(Baltimore, Maryland), issued its complaint, dated January 30, 1942,againstHickory Chair Manufacturing Company, Hickory, 'NorthCarolina, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affect-ing commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National LaborRelationsAct, 49 Stat.449, herein called the Act.Copies of the complaint and of notice ofhearing thereonwere duly served upon the respondent and the Union.IThe original charge was filed on November 14, 1941Amended charges were there-after filed on December27, 1941,and January17, 19422The Union was described in the complaint as "A. F of L. Furniture Workers Local2968"During the hearing the complaint was amended, without objection,to give theUnion the designation given it in the caption41 N. L. R. B , No. 62.288 HICKORY CHAIR, MANUFACTURING COMPANY289With respect to the unfair labor practices, the complaint allegedin substance: (1) that, the respondent referred disparagingly to the.Union, criticized employees because of their activity in its behalf,inquired as to its progress, threatened employees with discharge and,with bodily harm if they joined the Union, urged them to denouncethe Union, and promised them wage increases if they worked againstit;(2) that the respondent on or about November 11, 1941, dis-charged E. C. Bolich,3 A. Y. Cline, and G. M. Rudisill,4 and there-after refused to reinstate them, because they formed and assisted,the Union and engaged in concerted activities with other employeesfor the purpose of collective bargaining and other mutual aid andprotection; and (3) that by reason of the foregoing acts the respond-ent interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.On February 6, 1942, the respondent filed its answer to the cola-plaint, admitting that it was engaged in commerce within the mean-ing of the Act, but denying that it had engaged in the alleged unfairlabor practices.The answer further alleged, by way of affirmativedefense, that the respondent had discharged Bolich, Cline, and Rudi-sill for good and lawful reasons.-Pursuant to notice, a hearing was held on February 26, 27, and28, 1942, at Newton, North Citrolina, before Horace A. Ruckel, theTrial Examiner duly designated by the Chief Trial Examiner.TheBoard and the respondent were represented by counsel and partici-pated in the hearing; no appearance was entered for the Union.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all par-ties.At the conclusion of the Board's case, counsel for the respondentmoved to dismiss the complaint.The Trial Examiner denied themotion, except as to the allegations in the complaint that the respond-ent threatened employees with bodily harm because of their activi'-ties on behalf of the Union, inquired as to the progress of unionorganization, and threatened to discharge employees because of theirunion activity.At the close of the hearing, counsel for the Boardmoved to conform the complaint to the proof.The Trial Examinergranted the motion without objection.At the same time, counselfor the respondent moved to dismiss those portions of the complaintnot previously dismissed.The Trial Examiner reserved ruling onthismotion and subsequently denied it in his Intermediate Report,except as to the allegations that the respondent urged its employeesto denounce the Union and promised increases in pay to employees ifthey worked against the Union.During the hearing the Trial Ex-3Erroneously spelled "Bolick"in the complaint.Erroneously spelled "Rudisell"in the complaint.'463892-42-vol 41-19 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDaminen made various rulings on other motions and on the admissi-bility of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On March 9, 1942, the respondent filed a brief with the TrialExaminer.On March 11, 1942, the Trial Examiner issued his Inter-mediate Report, copies of which were duly served upon the parties,in which he found, that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct.He recommended that the respondent cease and desist fromsuch unfair labor practices and take certain affirmative action inorder to effectuate the policies of the Act.Thereafter, on March 27,1942, the respondent filed exceptions to the Intermediate Report, and.on April 6, 1942, submitted a brief in support of the exceptions.Pursuant to notice duly served on the parties, a hearing for thepurpose of oral argument was held before the Board in Washington,D. C., on April 21. 1942.The respondent and the Union were repre-sented by counsel and participated in the hearing.The Board has considered the respondent's exceptions to the Inter-mediate Report and its brief, and, insofar as the exceptions areinconsistent with the findings of fact, conclusions of law, and orderset forth below, finds them to be without merit.Upon the entire record in the case the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTHickory Chair Manufacturing Company, a North Carolina corpo-ration, operates a factory at Hickory, North Carolina, where it isengaged in the manufacture of furniture.The materials used bythe respondent consist principally of lumber, veneers, upholsteringmaterials, glue, hardware, and glass.During the year 1941 therespondent purchased materials valued in excess of $600,000 ofwhich approximately 70 percent was transported by railroad andmotor truck to the Hickory plant from places outside the State ofNorth Carolina.During the same year the value of the respondent'sfinished products was in excess of $2,000,000, of which approximately90 percent was shipped to purchasers outside the State of NorthCarolina.The respondent employed about 670 employees during1941.The respondent concedes that it is engaged in commerce,within the meaning of the Act. HICKORY CHAIR MANUFACTURING COMPANY291II.TIDE ORGANIZATION INVOLVED1A. F. of L. Furniture Workers Local 2869, United Brotherhoodof Carpenters and, Joiners of America, is a labor organization admit-ting to membership employees of the respondent at its Hickory,North Carolina,' plant.III.THE UNFAIR LABOR PRACTICESInterference,.restraint, and coercion; the discriminatory dischargesIn June or July 1941, the Congress of Industrial Organizationsdistributed leaflets at the respondent's plant, and unionization becamea topic of conversation among the respondent's employees.At aboutthe same time, E. C. Bolich, an employee who had for a numberof years been an officer of Local 1781 of the Carpenters,5 discussedwith A. Y. Cline, and other employees, the formation of a localin the respondent's plant.No steps to this end were taken at thattime.During _ the latter part of the summer, however, discontentarose among the respondent's employees with respect to their wagescale.In August 1941, three employees from the cabinet room, A. Y.Cline, A. J. Abernethy, and- B. E. Berry, approached J. W. _ Freeman,the cabirietroom foreman; and asked for an increase in their wages.At the time of the request Freeman did not give the three employeesany specific answer, but sometime later-in the month he invitedthem to his house in the evening.The employees accepted the invi-tation.Freeman testified at the hearing that at the meeting athis home he told the employees he had decided to grant their requestfor a raise in pay and then stated, "I would appreciate it very much,boys, if you know about some of the men being 'dissatisfied withwages if you could do what you can to hold the organization to-gether.Men are hard to get at this tine." Then Freeman, accord-ing to Cline's testimony, said that he was informed that a union wascoming into the plant, and that Cline, Abernethy,, and Berry' shouldstay away from unions because they were "communistic and fascistic."Freeman denied having mentioned the subject of unions during theconversation with Cline, Abernethy, and Berry.Freeman's testi-mony was corroborated by that of Berry.Abernethy testified, thatFreeman advised the employees present in his home to keep awayfrom unions, but could not recall Freeman's referring to them as"communistic and fascistic." 'We find,, as did, the Trial ' Examiner,Local 1781,,United Brotherhood of Carpenters and Joinersof America,was a city-wide local admittingtomembership employees, of various employers in Hickory,includingthose of therespondent 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho observed and heard the witnesses, that Freeman made substan-tially the statements attributed to him by Cline.6On October 20, 1941, W. A. Houser, an American Federation ofLabor organizer, arrived in Hickory, got in touch with Bolich andCline, and gave them a number of membership application cards.Bolich, Cline, and others distributed these among the respondent's em-ployees, a number of whom joined the Union.At approximately thesame time, dissatisfaction again arose among the respondent's employ-ees with respect to wages and working conditions, and on October 29,1941, employees in the machine room went on strike.As a result ofthe strike the machine and cabinet rooms were closed down. It is notdisputed that the cause of the strike was a fear that the respondentdid not intend to increase wages to meet the requirements of theFair Labor Standards Act, and the consequent uncertainty in theminds of the employees as to what their wages were to be in thenear future.7On October 29, the striking employees gathered around the plant,and Bolich, Cline, Rudisill, and other members of the Union dis-tributed membership application cards among them as well as amongthosewho remained at work. This distribution was carried onopenly, both inside and outside the plant, frequently in the presenceof supervisory employees, including Freeman, T. L. Lingerfelt, therespondent's superintendent, and L. Bost, assistant cabinet room fore-man.Lingerfelt testified that, at one time during the day of October29, in response to a statement by Bolich that the employees shouldhave an, "organization" to represent them, Lingerfelt stated thatthe employees had a right to belong to any organization they wished.Bost admitted that, he had been informed by some of the employeesthat Bolich, Cline, and Rudisill belonged to the Union, and in addi-6 The Trial Examiner found Abernethy to be reluctant and evasive as a witnessAlthough he joined the Union,he subsequently became inactiveOn November28, 1941,while he was still active, be and Cline signed a statement which attributed to Freemanthe remarks quoted aboveAccording to his own admission,Abernethyat one timeattempted to persuade Cline to let him remove his name from this statement, at thesame time telling Cline that if the latter stopped"cussing" the respondent he mightget his job backJL.Flowers,a member of the Union, testified that at onetime Aber-nethy, after,sweating Flowers to secrecy,toldhim about the meeting at Freeman'shouse and gave him substantially the same account givenby Clineat the hearingAbernethy,recalled by the respondent,' admitted sweaiing Flowers to secrecy and tellinghim that theyshould"forget about" the Unionand the Board hearing,but stated thathe did not remember telling Flowers that- Fieeman had refereed in dcrogatoiy teimsto the Union°The respondent had, as of October 26,1941, increased wages in accordance withthe provisions of the Fair Labor StandardsAct, but thishad not yet been reflected inthe pay envelopes of the employees,all of whom were paid bi-monthly.The recorddiscloses that the strike was a spontaneous walk-out rather than one called by theUnion.The men in the machine room walked out and, as a result, the Companyclosed down the cabinet room.Bolich,Cline, and Rudisill,the three employees whosedischarges are discussed below, all worked in the cabinet room.The Company contendsthatwork in the cabinet room depended upon continued machine-room production.There is no contention that the strike was brought on by any unfair labor practices. HICKORY CHAIRMANUFACTURING COMPANY293tion that he saw some of the employees distributing and signingcards on October 29.He denied that he knew what the cards were.Freeman denied -seeing any union activity., The Trial Examinerfound that these denials by Bost and Freeman were not credible,thereby in effect rejecting the respondent's contention that it wasunaware of its employees' union interest and activity, and-we agreewith the Trial Examiner's finding.Bost admittedly was told thatBolick, Cline, and Rudisill belonged to the Union and, although hemay not have seen any of the cards distributed- by them and otheremployees on October 29, he must have understood that the 'distribu-tion had some connection with the Union. Similarly, we do not be-lieve that Freeman and Lingerfelt, when the union application cardswere openly distributed in their presence, failed to note the distri-bution and to understand its significance.This is particularly truebecause the distribution took place during a period of unrest among-the employees in the plant.Our conclusion is supported by Linger-felt's testimony, stated above, as to his reply to Bolich's statementthat the men should have an "organization."The reply indicatesan awareness on Lingerfelt's part of the existence of union activity.We find, as did the Trial Examiner, that on October 29, 1941, and'thereafter, the respondent knew that the Union was being formed,and that Bolich, Cline, and Rudisill were among its active proponents.The striking employees returned to the plant on the morning ofOctober 30, 1941, although operations did not become normal untillater in the day.On November 7, 1941, the Union held a meetingatwhich a charter was installed and at which Ruudisill and Clinewere elected president and vice president, respectively.On Novem-ber 11, 1941, the respondent discharged Bolich, Cline, and Rudisill.The discharges occurred 13 days after -these three employees hadactively engaged in the distribution of union' application cards inthe 'presence of supervisory employees of the respondent-and 4 daysafter Rudisill and Cline had been elected president and vice president,respectively, of the Union.The pertinent facts as to these dischargesare as follows:Bolick.-Bolich-came to work for the respondent in 1925.Duringthe latter part of his employment he did repair work in the cabinetroom in plant No. 3,$ along with three other employees.This typeof work required considerable skill:During the early afternoon ofNovember 10, 1941, Lingerfelt gave instructions to Freeman to havea small frame prepared for use in the office.The task required no8The respondent's factory consists of three separate but neighboring buildings, referredto as Plants No. 1, No. 2, and No. 3. The general office and certain production depart-ments are located in Plant No. 1.Plant No 2 is used primarily as a warehousePlantNo 3 includes the machine and cabinet rooms 294DECISIONSOF NATIONALLABOR: RELATIONS BOARDmore than 15 ' minutes.Freeman procured some wood and gave itto Bost with instructions to have Bolich make the ' frame and to-have it ready for use the following morning.Bost gave Bolichthe wood and told him of Freeman's instructions.Bolich testifiedthat 'work of this nature was generally done in Plant No. 2, thathe did not have available the wedges required to reinforce the frame,that he asked Bost to bring him the wedges, and that Bost promisedto do so.C. L. Townsend, a cabinet-room inspector, testified that-he heard Bost state that he would bring the wedges to Bolich.Wecredit the testimony of Bolich and Townsend, as did the TrialExaminer.On the morning of November 11, Bost stopped at Bolich's beto pick up the frame, and Bolich said that he had forgotten about it.,Bolich then obtained the necessary wedges and completed the frame,and Bost picked it up later that same morning.Neither Bost norFreeman reprimanded Bolich for not having the 'frame finishedsooner, and there is evidence that no serious inconvenience resultedfrom the delay in completing the frame.On Bolich's return fromlunch on November 11, while walking between articles of furnitureawaiting repair, he accidentally struck his leg against an extended.cabinet drawer.Bolich, according to his own testimony, pushedthe drawer shut with his foot.Freeman and Bost, who witnessed'the occurrence, testified that Bolish kicked the drawer shut in anangry manner.Later,Freeman and Bost examined the cabinet.Bost testified that, in closing the drawer, Bolich damaged a drawerstop "a little bit."'Neither Freeman nor Bost said anything to-Bolich concerning his action at the time of its occurrence.Freemanadmitted, moreover, that the damage to the cabinet caused by Bolich'skicking the drawer required only 10 or 15 minutes to repair.At theend of the day's work, Freeman paid Bolich his wages and told himhe was discharged for neglecting to make the frame and for "kickingthe'case around."We are of the opinion, as was the Trial Examiner, that the reasonsthus advanced by the respondent for the discharge of 'Bolich are15 years prior to his discharge.During that time, so far as therecord discloses, he had never before been reprimanded for negligence,misconduct,. or delay.Even assuming that Bolich was slow in doingthe work on the frame, the evidence indicates that the delay didnot inconvenience the respondent in any respect.The damage causedby Bolich's closing the dresser drawer with his -foot was inconse-quential.Both incidents were so trivial that -we are convinced that9 Freeman described the result of Bolich's action as'damage to the, backpanel of thecabinet. HICKORY CHAIR MANUFACTURING COMPANY295they would not ordinarily have led to the discharge of an otherwisesatisfactory employee of such long standing.We are of the opinionthat they were used by the respondent as a pretext for ridding itself.of an employee known to be one of the leaders in the formation ofthe Union.We find, as did the Trial Examiner, that the real reasonfor Bolich's discharge was his membership in and activity on behalfof the Union.Cline.,Cline was continuously employed by the respondent from1933 until his discharge on November 11, 1941.At the time of hisdischarge he worked in the cabinet room hanging and fitting furni-ture drawers, skilled work which he performed along with three otheremployees.In May 1941, when Cline was about to take a job else-where, Freeman persuaded him to remain with the respondent, andraised his wages.Cline received another raise on September 1, 1941,which brought his wages up to 55 cents an hour, the highest rate ofpay received by any of the approximately 74 employees in the cabinetroom.'0At.quitting time on November 11, 1941, Freeman discharged' Cline,and told him he was- being discharged because he had not been athis bench that day when the 1 o'clock whistle blew. 'Freeman testi-fied that on November 11, 1941, when the 1 o'clock whistle blew,Cline, instead of taking advantage of a 5-minute warning whistle,made last-minute "arrangements," as a result of which he was 2minutes late in starting work.Freeman did not state what these ar-Irangements were.Cline testified that they consisted of his putting onhis cap, and denied that he was more than a minute late." Freemantestified that Cline had been late getting to his bench on ' previousoccasions, and that lie had spoken to Bost about this and had toldhim to warn Cline.Bost, however, testified that he did not knowanything about Cline's being late resuming work on any occasion,although he had spoken to Cline at times about visiting with otheremployees.So far as the record discloses, Cline had never priorto his discharge been reprimanded for being late to work.Freemanadmitted at the hearing that he could not recall ever having dis-charged any employee other than Cline for this reason, and thatwhen an employee was as much as 15 minutes late the custom was todock his wages.At the hearing, the respondent for the first time advanced addi-tional reasons in explanation of the discharge of Cline.Freemantestified that Cline's production had been falling off for a period of0"Berry and ,Abernethy,previously identified,were the only other employees in thiswage bracket.11The employees in- the cabinet room did not work on a production line, and there isnothing in the record to indicate that Cline's tardiness affected the work of otheremployees 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD6months or a year, and that he "believed" he spoke to Cline abouthis production when he received a wage increase in May 1941.Therespondent contends further that, when it raised the wages of itsemployees in October 1941, pursuant to the provisions of the Fair'Labor, Standards Act, it called a group of its employees together andwarned them that they would have to "step up" production in orderto prevent the respondent from losing money.Cline was includedin the group so warned.Freeman testified that after the strike on-October 29, 1941, and after the wage increase of October 1941, Cline'sproduction did not "step' up," and 'that he warned Clue, sometimebetween November 8 and November 11 to keep up with the otherdrawer fitters.According to Freeman, Cline admitted that lie wcshaving difficulty in doing so.Cline fixed this conversation as havingoccurred on November 10, but stated that he told Freeman only thathe found it difficult to keep up with Abernethy.12We accept Cline'sversion of the conversation, as did the Trial Examiner.We are not persuaded that the reasons advanced by the respondentexplain the discharge of Cline.We do not believe that the respondentdischarged Cline, an employee of 8 years' standing, merely because hewas 2 minutes 'late in' returning to work on November 11, particularlyin view of Freeman's testimony that no other employee had ever beendischarged for the same reason, and that it was the custom of therespondent merely to, dock the wages of employees who were as muchas 15 minutes, late.Nor do we believe that Cline's disniissal,,wasdue to' a. poor production record, or to any failure on his part to "stepup" production after the wage increase of October 1941., The re-spondent did not offer in evidence any records or statistics 'to' show'that Cline's production had fallen off or that it was lower. than thatof other drawer fitters, and it is unlikely that ' the respondent would.have granted Cline two wage increases or that Freeman"would' havepersuaded Cline to remain in the respondent's employ if Cline's pro-duction record was as unsatisfactory as the respondent would nowhave us believe.Similarly, the claim that Cline failed to' increasehis production after the wage increases of October 1941 is completelyunsupported by production records or comparative data.Nor wasCline told on November 11, 1941, that he was being discharged becauseof his failure to maintain or reach satisfactory production figures.Onall the facts, including Cline's long employment by the respondent,"'we are convinced and we find that the record does not sustain the12Abernetby had thereputation of being afastwoikeiFoi thisreason he was nick-named "Speed"Abernethy-13As the Court pointed out inMontgomery Ward &Co. v,N.L. R B.,107 F.(2d) 555,561 (C C. A 7) : ". . . although longservice does not necessarily indicate efficiency,it does indicate that the employee'swork is not considered so unsatisfactory as to meritdischarge " HICKORY CHAIR MANUFACTURING COMPANY297respondent's contention that Cline's production record was unsatis-factory.Some attempt was made by the respondent at the hearing to showthat employees other than Cline had been discharged because of un-satisfactoryproduction records.However, since SuperintendentLingerfelt admittedly kept no adequate production or personnel rec-ords, and since he was unable, to give even the names of some ofthe employees allegedly discharged -for that reason, or the dates onwhich the discharges took place, we find the evidence entirely uncon-vincing.Moreover, the evidence is irrelevant in view of our findingabove, that the record does not establish that Cline's production recordwas in fact unsatisfactory.We find, as did the Trial Examiner, that the respondent dischargedCline because of his membership in and activity on behalf of theUnion.Rudisill.Rudisill first worked for the respondent from 1932 until1939, when he quit.On several occasions thereafter, Freeman admit-tedly endeavored to persuade Rudisill to, return.Rudisill did so onMay 27, 1941, at a wage of 10 cents an hour more. than he hadformerly been paid by the respondent, and he worked for the re-spondent until November 11, 1941, when Freeman discharged him,telling him merely that his work was unsatisfactory.At the time ofhis discharge, he was working in the cabinet room under ForemanFreeman, along with Bolich and Cline.At the hearing, the respondent contended specifically that Rudisillhad been losing time from work and that his production had fallenoff.Freeman testified that, beginning about November 7, 1941,14Rudisill occasionally left his place of work to talk to other employees,and that Freeman gave Bost orders to speak to Rudisill about it.Bost testified that he did so on November 10. Bost also testifiedthat he specifically told Rudisill not to wash his hands before the4 o'clock quitting.-whistle, blew, and not to go to another departmentto get material, which Rudisill had been accustomed to doing.Rudi-sill's testimony, which the Trial Examiner found was credible, wasthat prior to November 10 he had always washed his hands before thewhistle blew, that he was never told not to do so, and that he hadnever been warned about his production.Bost admitted, in any event,that Rudisill did not on November 10 violate either of the instructionsallegedly given him on that day.Freeman testified that Rudisill'swork had fallen off, but admitted that on no occasion had he spokento Rudisill about it.The respondent also made the same contentionwith respect to Rudisill's production following the wage increases of14As has previously been found,thiswas the date of ltudisill's election as presidentof the Union. 298DECISIONSOF NATIONAL LABORRELATIONS BOARDOctober 1941 as it made with respect to Cline's production record, asdescribed above.As in the Cline case, however, no records were pro-duced by the respondent in support of its claim that Rudisill was notcoming up to work standards.We find,' as did the Trial Examiner,that the record fails to show that Rudisill's production record wasunsatisfactory.As in the Bolich and Cline cases, the reasons advanced by the re-spondent for Rudisill's discharge are completely unconvincing.Wefind, as did the Trial Examiner, that the respondent's alleged reasonsare not supported by the evidence, and that Rudisill, like Bolich andCline,was in fact discharged because of his membership in andactivities on behalf of the Union.By thus discharging Bolich, Cline and Rudisill, the respondentdiscriminated in regard to their hire and tenure of employment, andthereby discouraged membership in the Union.By this discrimina-tion, and by the anti-union statements made by Freeman, the respond-ent interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.16IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engagedin certain unfairlabor,practices, we shall order that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the poli-cies of the Act.We have found that the respondent discriminated in regard to thehire and tenure of employment of E. C. Bolich, A. Y. Cline, and G.M. Rudisill because of theirunionmembership and activity.Toeffectuatethe policies of the Act, we shall order the respondent tooffer each of them immediate and full reinstatement to his former ora substantially equivalent position without prejudice to his seniorityand other rights and privileges; and to make each of them whole for'bWe agree with and sustain the Trial Examiner's dismissal of the allegations in the com-plaint that the respondent threatened employees with bodily harm because of their activi-ties on behalf of the Union, inquired as to the progress of union organization, threatenedto discharge employees because of their union activity, urged its employees to denounce theUnion, and promised increases in pay to employees if they worked against the Union. HICKORY CHAIR, MANUFACTURING COMPANY.-299any loss of pay he may have suffered by reason of the respondent'sdiscrimination against him, by payment to him of a sum of moneyequal to the amount which he would normally have earned as wagesfrom November 11, 1941, the date of his discharge, to the date ofthe respondent's offer of reinstatement, less his net earnings' is duringsaid period.Since the respondent's acts of discrimination "go to the very heartof the Act," 17 and are coupled with Foreman Freeman's anti-unionstatements, we shall require the respondent to refrain from interferingwith, restraining, or coercing its employees in the exercise of therights guaranteed in the Act, by discrimination or in any othermanner.1sUpon , the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAw1.A. F. of L. Furniture Workers Local 2869, UBC & J of A, isa labor organization,within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employ-ment of E. C. Bolich,A. Y. Cline, and G. Al. Rudisill, and therebydiscouraging membership in A. F.of L. Furniture Workers Local2869, UBC & J of A,the respondent has engaged in and is engagingin unfair labor practices,within the meaning of Section 8 (3) ofthe Act.3.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsBy "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewherethan for therespondent,which wouldnot have been incurred but for hisunlawful dischargeand the consequentnecessity of his seeking employment elsewhere.SeeMatter of CrossetLumber CompanyandUnited Brotherhood of Carpenters andJoiners ofAmerica. Lumberand Sawmill WorkersUnion, Local2590, 8 N L. R. B. 440.Monies received for work performedupon Federal, State,county,municipal or otherwork-relief projects shall be considered as earnings.SeeRepublic Steel Corporation v.N. LR. B., 311 U. S. 7.17 See N. L.R. B. v. Entwistle Manufacturing Company,120 F. (2d) 532, 536." CfN L R B.v Express PublishingCo., 312 U. S. 426. '300DECISIONS'OF NATIONAL LABOR RELATIONS BOARDAct, the National Labor Relations Board hereby orders that therespondent, Hickory Chair Manufacturing Company,, Hickory, NorthCarolina, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in A. F. of L. Furniture WorkersLocal 2869, UBC & J of A, or in any other labor organization of itsemployees, by discharging any of its employees or in any othermanner discriminating in regard to their hire and tenure of employ-ment or any term or. condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes,of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill-effectuate the policies of the Act :(a)Offer to E. C. Bolich, A. Y. Cline, and G. M. Rudisill immedi-ate and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges ;(b)Make whole E. C. Bolick, A. Y. Cline, and G. M. Rudisill forany loss of pay they may have suffered by reason of the respondent'sdiscrimination against then by ,payment to each of them of a sumof money equal to that which lie normally would have earned as wagesduring the period from November 11, 1941, the date of his discharge,to the date of the respondent's offer of reinstatement, less his netearnings during said,period;(c) Immediately post in conspicuous places throughout its plant inHickory, North Carolina, and maintain for a period of a least sixty(60)' consecutive days from the date of posting, notices to its em-ployees stating: (1) that the respondent will not engage in the con-duct from which it is ordered to cease and desist in paragraph 1 (a)and (b) of this Order; (2) that the respondent will take the affirma-tive action set forth in paragraph 2 (a) and (b) of this Order: and(3) that the respondent's employees are free to become or remainmembers of A. F. of L. Furniture Workers Local 2869, UBC & Jof A, and that the respondent will not discriminate against any em-ployee because of membership or activity in that organization ;(d)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.